FILED
                             NOT FOR PUBLICATION                            NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUNG HA, AKA James Ha,                           No. 10-15886

               Plaintiff - Appellant,            D.C. No. 4:09-cv-01392-SBA

  v.
                                                 MEMORANDUM *
SWEET; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Saundra Brown Armstrong, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Hung Ha appeals pro se from the district court’s order dismissing his 42

U.S.C. § 1983 action alleging constitutional and state law violations in connection

with several incidents that occurred while he was exercising barefoot or in sandals

at U.C. Berkeley athletic facilities. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s dismissal under 28 U.S.C. § 1915(e)(2).

Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005). We may affirm

on any ground supported by the record. Johnson v. Riverside Healthcare Sys., LP,

534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed Ha’s First Amendment claims because

Ha’s conduct was not “inherently expressive.” Rumsfeld v. Forum for Academic &

Institutional Rights, Inc., 547 U.S. 47, 66 (2006).

      The district court properly dismissed Ha’s Fourteenth Amendment claims

because Ha did not allege a constitutionally protected liberty interest to give rise to

a due process claim. See Johnson v. Rancho Santiago Cmty. Coll. Dist., 623 F.3d

1011, 1029 (9th Cir. 2010) (“To succeed on a substantive or procedural due

process claim, the plaintiffs must first establish that they were deprived of an

interest protected by the Due Process Clause.”).

      Dismissal of Ha’s Fourth Amendment claims was proper because the

officers’ conduct was reasonable under the circumstances. See Desyllas v.

Bernstine, 351 F.3d 934, 940 (9th Cir. 2003) (a detention by law enforcement

officers does not violate the Fourth Amendment if the officers’ conduct is

reasonable under the circumstances).

      The district court did not abuse its discretion by denying leave to amend


                                           2                                       10-15886
because amendment would have been futile. See Gardner v. Martino, 563 F.3d

981, 990, 992 (9th Cir. 2009).

         The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Ha’s state law claims after dismissing the federal

claims. See 28 U.S.C. § 1367(c)(3); Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir.

2001).

         Ha’s remaining contentions, including those concerning his in forma

pauperis application, are unpersuasive.

         All pending motions are denied.

         AFFIRMED.




                                             3                                      10-15886